Citation Nr: 0511067	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  98-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for varicose veins. 

2.  Entitlement to service connection for varicose veins. 

3.  Entitlement to service connection for left lower leg 
myositis, claimed as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  

The issue of entitlement to service connection for varicose 
veins was previously denied by Department of Veterans Affairs 
(VA) rating decision of June 1981.  The veteran did not 
appeal that determination within one year of the notice of 
it, and the decision became final based on the evidence then 
of record.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  By a rating action of February 1997, the RO 
denied the veteran's attempt to reopen his claim of 
entitlement to service connection for varicose veins.  In an 
April 1997 rating decision, the RO confirmed the denial of 
the veteran's attempt to reopen his claim of entitlement to 
service connection for varicose veins; the RO also denied a 
claim for service connection for myositis.  

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for varicose 
veins.  Action on the remaining matters here on appeal -- 
including an examination of the underlying merits of the 
veteran's claim for service connection for varicose veins -- 
will be deferred pending completion of the development sought 
in the REMAND below.  This appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  By a rating action in June 1981, the RO denied the 
veteran's claim of entitlement to service connection for 
varicose veins; the veteran did not appeal that 
determination, and it became final.  

2.  The evidence associated with the claims file subsequent 
to the June 1981 rating decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for varicose veins.  


CONCLUSION OF LAW

Evidence submitted since the June 1981 rating decision, 
denying entitlement to service connection for varicose veins, 
is new and material; thus, the requirements to reopen the 
claim have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claim in a letter dated in June 
2002.  He was also notified by the rating decisions of 
February 1997, and April 1997; the statements of the case 
dated in October 1997, and July 2003; and the supplemental 
statements of the case dated in August 2000 and April 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The June 2002 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in the above-cited letter was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of the claims, the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).  

All medical and other evidence cited by the veteran as 
relevant to his claims either has been obtained or, if not, 
is unobtainable.  Unfortunately, all of his service medical 
records (SMRs) could not be obtained.  As a means of 
obtaining the missing SMRs, the RO contacted the National 
Records Processing Center (NPRC) in St. Louis, Missouri, 
which is a military records repository.  The NPRC indicated 
that the veteran's SMRs were destroyed in a fire at that 
facility in 1973.  The RO also obtained records of several 
private doctors the veteran cited as supportive of his 
claims.  

In this regard, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Under 
the circumstances of this case, the Board finds that the 
intent and purpose of the VCAA were satisfied by the notice 
given to the veteran, and he was not prejudiced by any defect 
in the timing of that notice.  The Board may therefore 
proceed to adjudicate the claims at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The records indicate that the veteran served on active duty 
from June 1953 to May 1955.  Regardless of multiple search 
requests, the RO has not been able to locate any service 
medical records for the veteran, and the records are presumed 
to have been destroyed in the fire at the NPRC in 1973.  

The veteran's initial claim for service connection for 
varicose veins (VA Form 21-526) was received in July 1980.  
Submitted in support of his claim was a private treatment 
report from Dr. A. Mendez Deynes, accompanied by laboratory 
findings, dated in January 1981, indicating that he had been 
treating the veteran since 1955 for diabetes.  The laboratory 
tests reflect findings, which show that the veteran suffered 
from diabetes and hypertension.  

By a rating action of June 1981, the RO denied the veteran's 
claim of entitlement to service connection for varicose 
veins.  The veteran did not appeal that determination within 
one year of the notification thereof, and it became final.  

Of record are VA treatment reports, dated from January 1987 
to November 1993, which show that the veteran has received 
ongoing clinical evaluation and treatment for several 
disabilities, including varicose veins.  On the occasion of a 
VA examination in March 1990, the veteran complained of 
having small to moderate varicose veins over the mid lateral 
aspect of the right lower leg since 1954.  Examination 
revealed slightly sacculated varicosities in the lateral 
aspect of the right lower leg.  The pertinent diagnosis was 
venous varicosities, right lower leg.  The veteran was 
afforded a VA examination for aid and attendance or 
housebound status in November 1993; at that time, he reported 
problems with cervical and lumbar pain myositis from three 
years ago, osteoarthritis of elbows from two years ago, and 
pain in the right thigh from one year.  The pertinent 
diagnoses were non-insulin dependent diabetes mellitus, 
osteoarthritis, angina pectoris, arteriosclerotic heart 
disease, and refraction error.  

A statement in support of claim (VA Form 21-4138) was 
received in April 1996, wherein the veteran requested that 
his claim for service connection for varicose veins be 
reopened.  Submitted in support of his claim was a private 
treatment report from Dr. A. Mendez Deynes, dated in December 
1996, indicating that the veteran has been under his care 
since 1955 for diabetes and varicose veins.  

Received in April 1997 was a medical statement from Dr. 
Antonio Capella, certifying that the veteran had been under 
his care since his discharge from military service in May 
1955.  Dr. Capella indicated that, during those years, the 
veteran received treatment for diabetes mellitus, varicose 
veins in the right leg, vicariate myositis in the lower left 
extremities, and sporadic paravertebral muscular spasms.  Dr. 
Capella further noted that the veteran continued to suffer 
from his ailments to the present.  In another statement dated 
in May 1997, Dr. Capella certified that the veteran's main 
conditions consisted of diabetes mellitus and varicose veins 
in the right leg.  Dr. Capella also noted that the veteran 
had developed a condition known as vicariate myositis in the 
left (non-varicose) leg.  In yet another medical statement, 
received in October 1997, Dr. Capella explained that the 
veteran began experiencing problems with cold, heat and 
compression in the right leg; he noted that these symptoms 
manifested the formation of varicose veins in the right leg.  
Dr provided similar information regarding the veteran's 
disabilities in a medical statement in January 2000.  

Received in July 1999 was the report of a duplex scan of the 
lower extremities, which showed findings of severe and 
generalized atherosclerotic disease throughout the left lower 
extremity, arterial system, causing subsequent severe 
stenosis and critical stenoses throughout the superficial 
femoral artery; poor right bivessel runoff; moderate right 
superficial femoral artery stenosis; and suspected 
atherosclerotic disease at the aortic bifurcation.  

VA outpatient treatment reports, dated from November 1999 
through October 2003, reflect ongoing treatment for several 
unrelated disabilities.  


III.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Because the veteran's 
request to reopen the previously denied claim was received in 
April 1996, revisions to 38 C.F.R. § 3.156(a) applicable to 
claims received on or after August 29, 2001, need not be 
addressed.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

IV.  Legal analysis-New and Material evidence.

The evidence added to the record since the June 1981 denial 
includes several private medical statements from Dr. Deynes, 
as well as from Dr. Capella, both of whom indicate that the 
veteran has been receiving treatment for varicose veins since 
1955, and he continues to suffer from varicose veins at 
present.  This evidence was not previously of record, and is 
not cumulative or duplicative of evidence before the RO in 
June 1981.  Hence, the evidence is "new" within the meaning 
of 38 C.F.R. § 3.156.  Moreover, as this evidence establishes 
current varicose veins, not shown in June 1981, the Board 
finds that the evidence is "material" -- that is, it is so 
significant that it must considered to fairly decides the 
merits of the claim for service connection.  The evidence 
simply suggests that the veteran's currently diagnosed 
varicose veins may be related to complaints of leg discomfort 
he experienced in service, but does not present a clear nexus 
between the current disorder and service.  The Board notes 
that, to support a reopening, the evidence the evidence need 
only, at a minimum, "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  The Board finds that the above-
described evidence meets that standard.

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for varicose 
veins have been met.  However, the adjudication of the 
veteran's claim does not end with a finding that new and 
material evidence has been submitted.  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
Here the Board finds that additional development with respect 
to the underlying claim of service connection for varicose 
veins is warranted. 


ORDER

To the extent the Board has determined that new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for varicose veins, the appeal as to 
this issue is granted.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Having determined that the veteran's claim of entitlement to 
service connection for varicose veins is reopened, the Board 
finds that further evidentiary development is warranted.  

Given VA's repeated attempts to locate or reconstruct the 
veteran's service medical records, the Board finds that VA 
has satisfied its duty to assist the veteran in obtaining 
these records.  However, in light of the veteran's missing 
service medical records, there is a heightened obligation on 
the part of the Board to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Based on the veteran's statements, post-service medical 
records indicating that the disabilities at issue currently 
exist, and the loss of the service medical records, the Board 
finds that an examination is warranted to determine if the 
claimed disorder may be related to the veteran's military 
service in Korea.  See 38 U.S.C.A. § 5103A(d).  Therefore, 
the Board finds that the veteran should be afforded a VA 
examination and that an opinion regarding the date of onset 
and etiology of the veteran's varicose veins should be 
obtained.  38 C.F.R. § 3.159(c) (2004).  Inasmuch as the 
veteran claims that the left lower leg myositis is caused by 
his varicose veins, the Board will defer a decision as to 
this claim until the development requested below has been 
completed.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC., for the following actions:

1.  The AMC or RO should make 
arrangements for the veteran to be 
afforded an examination to determine the 
likely date of onset and etiology of his 
varicose veins.  The claims folder must 
be made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater that the veteran's varicose veins 
began during his military service or is 
etiologically related to any incident of 
such service. 

2.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  They should then be afforded the 
applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


